Citation Nr: 1134353	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  09-19 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Non Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied the benefit sought on appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2011.  A transcript of that hearing is of record.

The Board notes that the United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Not surprisingly, because Clemons had not yet been issued when this case was adjudicated, the RO has not considered alternative current conditions within the scope of the filed claim (i.e., a mental disorder).  Thus, the Board has recharacterized the Veteran's claim as a claim for service connection for an acquired psychiatric disorder, to include PTSD, as set forth on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he has PTSD as the result of a traumatic event that took place during his active service.  Specifically, he contends that while he was stationed in the Republic of Panama, that his unit received the assignment to clear trees and other foliage in order to create a helicopter landing site.  While a fellow service member was ramming palm trees with a personnel carrier, he was killed by the top of a palm tree that fell into the driver's hatch.  The Veteran contends that the tree top struck this serviceman in the back of the head making his eyes pop out, and that it appeared that he was looking directly at the Veteran.

A review of the Veteran's service treatment records reveals that he complained of having frequent trouble sleeping, nervous trouble, and depression on his July 1977 separation examination.  The examiner noted that the Veteran had had depression in the past.  

The Board observes that the Veteran has a history of receiving regular VA treatment for symptoms associated with depression and dysthymia since about October 2000.  He has been hospitalized numerous times because of suicidal ideation and attempts.  He has also been diagnosed frequently with psychiatric conditions associated with extensive substance abuse.  Additionally, since approximately June 2007, it has been consistently noted in the Veteran's VA treatment records that he has a history of PTSD and he has been fairly regularly diagnosed with PTSD since that date.  The record does not clearly indicate, however, when he was first diagnosed with PTSD.  In this regard, the Board notes that there is an absence of VA treatment records dated between July 2001 and February 2006, and prior to 2000.  

In January 2010, the Veteran was afforded a VA mental disorders (except for PTSD and eating disorders) examination.  The examiner diagnosed the Veteran with substance induced mood disorder (SIMD).  The examiner provided the opinion that the Veteran's SIMD was not related to the depression noted at the time of the Veteran's separation from service.  The examiner asserted that the Veteran's current depression has been consistently associated with his alcohol and drug dependence.  The examiner based his opinion on a review of the Veteran's claims file, his treatment records, and an interview with the Veteran.  The examiner, did not, however, provide an explanation as to why the Veteran's depression is not related to the depression that he experienced while in service.  Additionally, the examiner did not comment on the Veteran's in-service nervous trouble and trouble sleeping, as noted on his separation examination.  As such, this examination report is inadequate for rating purposes.  See 38 C.F.R. § 4.2 (2010) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  Accordingly, the Board finds that the Veteran must be afforded a new examination in order to determine the nature and etiology of the currently diagnosed psychiatric disorders, to include PTSD.  The examiner should specifically comment on the Veteran's contentions that he experienced depression, nervous trouble, and trouble sleeping during his active service, and whether these symptoms are related to a later diagnosis for a psychiatric disorder, to include PTSD.

The Veteran testified at his January 2011 hearing that he knew other fellow servicemen, living in close proximity to him, who were present when the serviceman died in Panama.  He further testified that he was going to request a statement from one of these gentlemen, but no such statement has been provided.  Accordingly, on remand, the Veteran should again be asked to provide any information that he can to corroborate his claim, including statements from fellow service members.

Finally, the Veteran testified at his January 2011 hearing that he had received private mental health treatment at a facility known as Meridian, however, no records appear to have been requested from this facility.  On remand, the Veteran should be asked to provide an appropriate release form for the VA to request these records on his behalf.  

As this case is being remanded for the foregoing reasons, all missing VA treatment records must be obtained on remand, to include any records dated between July 2001 and February 2006, and any records dated after March 2010.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records pertaining to the Veteran's mental health treatment, dated from 1994 to October 2000, from July 2001 to February 2006, and since March 2010, from the Gainesville, Florida VA Health System.  A negative response is required for any records that are not available.

2.  Request that the Veteran provide the name and address of the private facility identified as Meridian where he has received mental health treatment.  Make arrangements to obtain the Veteran's treatment records from this facility.  Any response received should be memorialized in the Veteran's claims file.

3.  Contact the Veteran and ask that he provide any additional information that he can, to include statements from other service members, to corroborate the alleged incident where he witnessed a fellow serviceman die after being hit with the top of a palm tree.  Allow the Veteran a reasonable time to provide any information.

4.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary tests and studies should be conducted.

The examiner must provide an opinion as to whether the Veteran meets the criteria found in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) for any current psychiatric disorder, to include PTSD; and if so, the examiner must provide an opinion as to the diagnosis, date of onset, and etiology of any such disorder found to be present.  The examiner must specifically provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any such psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should acknowledge and discuss the significance, if any, of the evidence of record showing that the Veteran reported experiencing depression, nervous trouble, and trouble sleeping during his active service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


